DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 8, 9, 11, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchor et al. (US 5738272, hereinafter ‘Anchor’) in view of Franic (US 2011/0303739).
Anchor discloses a package sleeve (20’) made of a composite material for the manufacture of a package, comprising: a sleeve surface with an inner partial area (35c) and with two outer partial areas (25c+30c and 40c+45c), a longitudinal seam which connects two edges of the composite material to form a circumferential package sleeve (25+45, see Fig. 2B), and two secondary fold lines (210s), which run through the sleeve surface, wherein the package sleeve is folded along two secondary fold lines (see Figs. 2A, 2B), wherein apart from the two secondary fold lines, the package sleeve does not contain any further continuous fold lines in the region of the inner partial area of the sleeve surface (see Fig. 9), and wherein the composite material includes at least one 
However, Franic teaches a similar packaging wherein one of the gable surfaces has a material weaken capable of use for fixing a pouring element (para 0026) as claimed.
Because Anchor and Franic both teach gable-top structures for packaging, it would have been obvious to one of ordinary skill in the art to substitute the gable-top shape with dispensing port taught by Franic for the gable-top structure taught by Anchor to achieve the predictable result of providing a dispensing packaging for food products.
Anchor as modified above further discloses the package sleeve is folded flat along both secondary fold lines by an angle in each case around 80 degrees (see Fig. 2B); the two secondary fold lines run parallel to each other (see Fig. 9); base surfaces and gable surfaces, which are arranged on opposite sides of the sleeve surface (top and bottom portions of Fig. 9); the base surfaces and the gable surfaces in each case comprise two rectangular surfaces (25b, 35b, 45b, 25d, 35d, 45d) and six triangular surfaces (30b, 40b, 30d, 40d); the secondary fold lines run through the point of contact of three adjacent triangular surfaces of the base surface and through the point of contact of three adjacent triangular surfaces of the gable surfaces (see Fig. 9).
Anchor as modified above further discloses the secondary fold lines are stamped from the inner side to the outer side of the package sleeve and/or from the outer side to the inner side of the package sleeve (score lines must inherently originate from one side 
Anchor as modified above further discloses the package sleeve is open in both the region of the base surfaces and in the region of the gable surfaces (open during manufacturing process, shown at step of folding in Figs. 2A, 2B); a package made from a packaging sleeve according to claim 1 (see Fig. 10), and the package is sealed in the region of the base surfaces and in the region of the gable surfaces (col. 3, ll. 7-15), wherein the package does not contain any continuous straight fold edges in the region of the inner partial area of the sleeve surfaces (see Fig. 10, bulge in package sidewall eliminates straightness in fold lines 210); the partial area of the sleeve surface adjoining the secondary fold lines are in each case arranged in an angular range between 160 and 200, in particular (see Fig. 10, approximately 180 degrees shown); lugs which are laid against the base surfaces in the lower region of the package (alternative interpretation of 25d, 35d, 45d).
Regarding claim 9, Anchor as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular weight of the packaging material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Anchor packaging with composite material having a weight in the range of 150-400 g/m2 as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its 
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Anchor packaging with composite material having a weight in the range of 150-400 g/m2 as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

4.	Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchor et al. (US 5738272, hereinafter ‘Anchor’) in view of Franic (US 2011/0303739) as applied to claim 4 above, and further in view of Barbieri et al. (US 2012/0279182, hereinafter ‘Barbieri’).
Anchor as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the rear side of the gable having as shorter length than the front side as claimed.
However, Barbieri teaches a similar packaging wherein the gable surface on the r rear side of the package sleeve has a shorter length than the length of the gable surface on the front side of the package sleeve (see Fig. 4) as claimed.
Because Anchor as modified above and Barbieri both teach gable-top structures for packaging, it would have been obvious to one of ordinary skill in the art to substitute the gable-top shape with shorter rear length taught by Barbieri for the gable-top structure taught by Anchor as modified above to achieve the predictable result of providing a .

5.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchor et al. (US 5738272, hereinafter ‘Anchor’) in view of Franic (US 2011/0303739) as applied to claims 1 and 15 above, and further in view of Palm (US 2004/0169066).
Anchor as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the lugs laid against the upper region of the sleeve surface as claimed.
However, Palm teaches a similar gable-top package including lugs which are laid against the sleeve surface in the upper region of the package (13, 14) as claimed.
Because Anchor as modified above and Palm both teach gable-top structures for packaging, it would have been obvious to one of ordinary skill in the art to substitute the lugs laid against the top of the upper region of the sleeve surface as taught by Palm for the internally folded lugs taught by Anchor as modified above to achieve the predictable result of providing a dispensing packaging for food products.


Response to Arguments
6.	Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive with respect to Anchor and the layer of paper or paperboard being covered.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies preventing contact between the contents of the package and the layer of paper/paperboard) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

7.	Applicant’s arguments, see applicant’s remarks, filed 12/7/2021, with respect to the rejection(s) of claim(s) 13 under 35 USC 103 (Palm) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Franic (US 2011/0303739).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
January 4, 2022